—Petition unanimously granted, without costs, order of appeal board annulled, on the law, and determination of the State Division of Human Rights reinstated and confirmed. Memorandum: Greif Brothers Corp. petitions pursuant to section 298 of the Executive Law, seeking to review an order of the respondent State Human Rights Appeal Board which reversed a determination of the State Division of Human Rights dismissing the Dixon complaint on the ground of no probable cause to believe that Greif Brothers Corp. engaged in a discriminatory practice. Our review confirms that there was *833sufficient evidence to support the determination of no probable cause for the complaint. Since there was a rational basis for the determination reached by the State Division of Human Rights, the appeal board was obligated by statute to affirm (Executive Law, § 297-a, subd 7, par e; State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332). The board may not exceed the limited scope of its review and substitute its judgment for that of the division (Putnam Community Hosp. v New York State Human Rights Appeal Bd., 63 AD2d 1017). The investigation was thorough; the determination was not arbitrary or capricious; and thus, the appeal board erred in reversing the commissioner’s determination and remanding the complaint to him for further investigation (State Div. of Human Rights v New York State Drug Abuse Control Comm., supra). (Proceeding pursuant to Executive Law, § 298.) Present—Dillon, P. J., Schnepp, Callahan, Witmer and Moule, JJ.